Citation Nr: 9931203	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  96-45 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for a chronic left upper 
extremity neurological disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from December 1952 to February 
1954.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which denied 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for a chronic left upper extremity neurological 
disability.  In August 1998, the veteran was afforded a 
hearing before a Department of Veterans Affairs (VA) hearing 
officer.  In August 1999, the veteran was afforded a hearing 
before the undersigned Member of the Board.  The veteran has 
been represented throughout this appeal by the Veterans of 
Foreign Wars of the United States.  

The veteran may have submitted informal claims of entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
(West 1991) for chronic right upper extremity and left lower 
extremity neurological disabilities.  It appears that the RO 
has not had an opportunity to act upon the informal claims.  
Absent an adjudication, a notice of disagreement, a statement 
of the case, and a substantive appeal, the Board does not 
have jurisdiction over the issues.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); 
Black v. Brown, 10 Vet. App. 279, 284 (1997); Shockley v. 
West, 11 Vet. App. 208 (1998).  Jurisdiction does matter and 
it is not "harmless" when the VA fails to consider 
threshold jurisdictional issues during the claim adjudication 
process.  Furthermore, this Board Member cannot have 
jurisdiction of the issues.  38 C.F.R. § 19.13 (1999).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  

Therefore, the issues of the veteran's entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for chronic right upper extremity and left lower 
extremity neurological disabilities are referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(1999).  


FINDINGS OF FACT

1.  The veteran underwent a December 1994 anterior C4 
vertebra corpectomy and discectomy at the Memphis, Tennessee, 
VA Medical Center.  

2.  A March 1995 private treatment record reflects that the 
veteran was diagnosed with severe left upper extremity 
neuralgia and weakness secondary to the December 1994 VA 
surgical procedure.  


CONCLUSION OF LAW

The veteran's claim of entitlement to compensation under the 
provisions of 38 


U.S.C.A. § 1151 (West 1991) for a chronic left upper 
extremity neurological disability is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the United 
States Court of Appeals for the Federal Circuit held that the 
VA has a duty to assist only those claimants who have 
established well-grounded (i.e., plausible) claims.  The 
Court has clarified that the VA cannot assist a veteran in 
developing a claim which is not well-grounded.  Morton v. 
West, 12 Vet. App. 477 (1999).  

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met and 
the VA is obligated under 38 U.S.C. § 5107(a) to assist him 
in developing the facts pertinent to his claim.  Accordingly, 
the threshold question that must be resolved in this appeal 
is whether the veteran has presented a well-grounded claim.  

The veteran underwent an anterior C4 vertebra corpectomy and 
discectomy at the Memphis, Tennessee, VA Medical Center in 
December 1994.  He asserts that he incurred a chronic left 
upper extremity neurological disability as a consequence of 
the procedures.  He contends that compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for that 
disability is now warranted.  

The Board initially observes that 38 U.S.C.A. § 1151 has been 
amended during the pendency of the instant appeal.  The 
effective date of the amended statute is October 1, 1996.  In 
a precedent opinion dated December 31, 1997, the Acting 
General Counsel of the VA concluded that "all claims for 
benefits under 38 U.S.C. § 1151, which governs benefits for 
persons disabled by treatment or vocational rehabilitation, 
filed before October 1, 1997, must be adjudicated under the 
provisions of section 1151 as they existed prior to that 
date."  VAOPGPREC 40-97 (Dec. 31, 1997).  
As the veteran's claim for compensation under 38 U.S.C.A. 
§ 1151 was filed in February 1995, the claim will be 
considered under 38 U.S.C.A. § 1151 (West 1991).  The statute 
provides, in pertinent part, that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, ... not the result 
of such veteran's own willful misconduct, 
and such injury or aggravation results in 
additional disability to or the death of 
such veteran, disability or death 
compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded in the same manner as if such 
disability, aggravation, or death were 
service-connected.  

The Court has held that the requirements for a well-grounded 
claim under 38 U.S.C.A. § 1151 (1991) are: (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of an injury as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of title 38, 
United States Code; and (3) medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.  Jones v. West, 12 Vet. App. 460, 464 (1999).  

A December 1994 VA hospital summary indicates that the 
veteran was diagnosed with cervical spinal stenosis and 
underwent an anterior C4 vertebra corpectomy and discectomy 
at the Memphis, Tennessee, VA Medical Center.  A March 1995 
private treatment record relates that the veteran complained 
of left upper extremity pain and impairment.  The veteran's 
history of "a left neurosurgical procedure at [the] VA" was 
noted.  The physician diagnosed the veteran with "severe 
neuralgia [and] weakness of [the] left upper extremity 
[secondary] to neurosurgery on [the] left cervical spine."  
The Board finds that such evidence establishes a 
well-grounded claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for a chronic 
left upper extremity neurological disability.  
ORDER

The veteran's claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for a chronic 
left upper extremity neurological disability is 
well-grounded.  


REMAND

In reviewing the record, the Board observes that the veteran 
has not been afforded a VA examination for compensation 
purposes which encompasses his cervical spine and left upper 
extremity since his December 1994 surgical procedure.  Such 
an evaluation would be helpful in resolving the issues raised 
by the instant appeal.  The Court has held that the VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should schedule the veteran 
for a VA examination for compensation 
purposes which is sufficiently broad 
enough to accurately determine the 
current nature and severity of his 
chronic left upper extremity neurological 
disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should express an opinion as to 
the etiology of all identified chronic 
left upper extremity neurological 
disabilities and their relationship, if 
any, to the veteran's December 1994 
anterior C4 vertebra corpectomy and 
discectomy at the Memphis, Tennessee, VA 
Medical Center.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner prior 
to the examination.  The examination 
report should reflect that such a review 
was conducted.  

2.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (1999), when the 
veteran without good cause fails to 
report for examination, his claim for 
compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) will be 
denied.  However, the Secretary of the VA 
must show a lack of good cause for 
failing to report.  Further, the VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference was 
made to the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record.  No 
inference should be drawn from it regarding the final 
disposition of the veteran's claim.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

